Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, 20 and 21 are allowed.

REASONS FOR ALLOWANCE
	The primary reason for the allowance of claim 1 is the inclusion of a folding steps assembly attached to the main frame, having: steps; a folding steps mechanism to enable the steps to be displaceable to, from and between a folded up configuration and a folded down configuration, the folded up configuration allowing the vertical displacement mechanism to freely move upwardly and downwardly without interference by the steps; the folded down configuration securing the steps in place, the folded down configuration being a default configuration that permits ingress and egress of persons to or from the ground-based structures, vehicles, and mobile equipment; and D. an electronic controller associated with the folding steps mechanism, so that in combination the electronic controller and folding steps mechanism influence a position or movement of the vertical displacement mechanism and/or the folding steps assembly, the platform assembly being configured to be deployable within an area circumscribed by the folding steps.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634